Case 1:18-cv-23567-BB Document 13 Entered on FLSD Docket 11/21/2018 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 18-cv-23567-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 TWENTY-NINE MILLION SEVEN
 HUNDRED THOUSAND ($29,700,000.00)
 IN UNITED STATES CURRENCY,

       Defendant.
 _____________________________________/

                     FINAL DEFAULT JUDGMENT OF FORFEITURE

        THIS CAUSE is before the Court upon the Motion for Final Default Judgment of

 Forfeiture pursuant to Federal Rule of Civil Procedure 55(b), ECF No. [12] (“Motion”), filed by

 the United States of America (“United States”) on November 20, 2018. The Court has carefully

 reviewed the Motion, the record in this case and the applicable law, and is otherwise fully

 advised.   For the reasons set forth below, the Motion is granted.

        On August 31, 2018, the United States filed a Verified Complaint for Forfeiture In Rem

 against Twenty-Nine Million Seven Hundred Thousand ($29,700,000.00) in United States

 currency (“Defendant Funds”) paid by Basler Kantonalbank (“BKB”) pursuant to a Deferred

 Prosecution Agreement with the United States, wherein BKB agreed to pay and forfeit to the

 United States the Defendant Funds as proceeds of the fraud described therein. ECF No. [1],

 Composite Exhibit A. The United States also provided direct notice of this action to possible

 claimant BKB by providing a copy of the Verified Complaint to counsel for BKB, Keith D.

 Krakaur, Esq., and Christopher J. Gunther, Esq., with Skadden, Arps, Slate, Meagher & Flom

 LLP.   A Declaration of Publication of the notice of this forfeiture action was filed with the
Case 1:18-cv-23567-BB Document 13 Entered on FLSD Docket 11/21/2018 Page 2 of 3
                                                   Case No. 18-cv-23567-BLOOM


 Court on November 15, 2018.       ECF No. [9]. All known possible claimants were therefore

 notified of the pending action.    A copy of the Warrant of Arrest In Rem was served on the

 Defendant Funds, together with a copy of the Verified Complaint, on September 27, 2018. See

 ECF No. [8].    BKB has made the forfeiture payment called for in the Deferred Prosecution

 Agreement, and the Defendant Funds represent the total amount paid, which are now with the

 Internal Revenue Service.

        More than thirty (30) days have elapsed since the dates of notice and publication, and no

 claim or answer has been filed by any party as required by Title 18, United State Code, section

 983(a)(4), and Rule G(5) of the Supplemental Rules for Admiralty or Maritime and Asset

 Forfeiture Claims.   The time to file a claim and answer has expired.

        On November 20, 2018, the Clerk of Court entered a default against the Defendant Funds

 pursuant to Fed. R. Civ. P. 55(a). ECF No. [11]. As a result, since no person has filed a claim,

 plead, or otherwise defended this cause, publication was duly made, and due notice was given,

 the United States is entitled to a final default judgment of forfeiture because the Defendant Funds

 are forfeitable pursuant to Title 18, United State Code, section 981(a)(1)(C), arising from

 violations of Title 18, United State Code, section 1343, or proceeds traceable thereto.

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [12], is

 GRANTED as follows:

        1.      The allegations of the Verified Complaint are taken as admitted.

        2.      Any and all persons, claiming any interest, including potential claimant BKB or

                its representative, and all other potential claimants to the Defendant Funds are

                held in default.

        3.      Final default judgment of forfeiture is entered against the Defendant Funds,



                                                  2
Case 1:18-cv-23567-BB Document 13 Entered on FLSD Docket 11/21/2018 Page 3 of 3
                                                   Case No. 18-cv-23567-BLOOM


               approximately Twenty-Nine Million Seven Hundred Thousand ($29,700,000.00)

               in United States currency, including any accrued interest.

         4.    Any interest in the Defendant Funds is forfeited to the United States of America,

               pursuant to 18 U.S.C. § 981(a)(1)(C) arising from violations of 18 U.S.C. § 1343,

               or proceeds traceable thereto.

         5.    The Internal Revenue Service is directed to dispose of the Defendant Funds in

               accordance with law.

         DONE AND ORDERED in Chambers at Miami, Florida, this 20th day of November,

 2018.



                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                3
